EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 22, 2005 by and between INFOSONICS CORPORATION, a Maryland
corporation (“Borrower”), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION
(“Trade Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Trade Bank
dated as of October 6, 2005, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Trade Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

I.                                         Article I.  CREDIT FACILITY. 
Section 1.2 Credit Extension Limit is hereby deleted in its entirety, and the
following substituted therefor:

 

“1.2  Credit Extension Limit.  The aggregate outstanding amount of all Credit
Extensions may at no time exceed the lesser of (a) Twenty-five Million Dollars
($25,000,000) or (b) the sum of Borrowing Base, plus any outstandings on the
Standby Letters of Credit subfacility from the date hereof through February 28,
2006, or (c) the sum of Borrowing Base, less any outstandings on the Standby
Letters of Credit subfacility from March 1, 2006 and thereafter (“Overall Credit
Limit”).  The aggregate outstanding amount of all Credit Extensions outstanding
at any time under the Revolving Credit Facility may not excess that amount
specified as the “Credit Limit” in the Supplement for the Facility, and the
aggregate outstanding amount of all Credit Extensions outstanding at any time
under each Subfacilitiy (or any subcategory thereof) may not exceed that amount
specified as the “Credit Sublimit” in the Supplement for the Facility.  An
amount equal to 100% of each unfunded Credit Extension shall be used in
calculating the outstanding amount of Credit Extensions under this Agreement.

 

The Subfacility of the Revolving Credit Facility is Sandby Letters of Credit.”

 

--------------------------------------------------------------------------------


 

II.                                     EXHIBIT B – REVOLVING CREDIT FACILITY
SUPPLEMENT shall be deleted in its entirety, and the attached EXHIBIT B –
REVOLVING CREDIT FACILITY

 

SUPPLEMENT, all terms of which are incorporated herein by this reference, shall
be substituted therefor.

 

Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.

 

Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

INFOSONICS CORPORATION

WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION

 

 

 

 

By:

/s/

Joseph Ram

 

By:

/s/ Dean Yasuda

 

 

 

Joseph Ram

 

 

Dean Yasuda

 

Title:

Chief Executive Officer

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------